Citation Nr: 1546864	
Decision Date: 11/05/15    Archive Date: 11/13/15

DOCKET NO.  12-18 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a higher rating in excess of 10 percent for left knee disability prior to December 2, 2013. 

2.  Entitlement to a higher separate rating for limitation of left knee extension, currently evaluated as noncompensable prior to October 6, 2009, 10 percent from October 6, 2009 to November 17, 2011, and noncompensable from November 18, 2011 to December 1, 2013.  

3.  Entitlement to a higher rating in excess of 30 percent for left total knee replacement on and after February 1, 2015, to include the issue of entitlement to a temporary total evaluation based on treatment for a service-connected condition requiring convalescence on and after February 1, 2015.   

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  



REPRESENTATION

Veteran represented by:	Jeffrey Bunten, Attorney 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2011, December 2013, May 2014, and October 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran testified before the undersigned Veterans Law Judge in May 2015.  A transcript of this hearing is associated with the claims file. 

The issue of entitlement to a higher rating for total left knee replacement on and after February 1, 2015, to include an extension of the convalescence period, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  Prior to December 2, 2013, the Veteran's left knee disability has been productive of painful motion; without flexion limited to 45 degrees or less, ankylosis, impairment of tibia or fibula, or dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion. 

2.  Prior to December 2, 2013, the Veteran's left knee disability has been productive of extension limited to 10 degrees or less.  

3.  Prior to December 2, 2013, the Veteran's left knee disability has been productive of no more than slight instability.  

4.  Effective December 1, 2010, the Veteran has been unable to secure and follow substantially gainful employment as a result of his service-connected disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability rating in excess of 10 percent for limitation of flexion of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5260 (2014).  

2.  Prior to December 2, 2013, the criteria for the assignment of a separate 10 percent rating and no higher for limitation of extension have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5261 (2014).  

3.  Prior to December 2, 2013, the criteria for the assignment of a separate 10 percent rating and no higher for instability have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5257 (2014).  

4.  Effective December 1, 2010, the criteria for TDIU based on the Veteran's service-connected disabilities have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify 

The Veteran's claim for a higher rating for his left knee disability arises from his disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  The Veteran's service treatment records and post-service VA and private treatment records, as well as his Social Security Administration records, have been obtained and considered.  The Veteran has not identified any additional outstanding records specifically related to the claim that VA should seek to obtain on his behalf.  

The Veteran was afforded VA examinations in September 2009 and January 2011.  The examination report are adequate to determine the severity of the Veteran's left knee disability as the examiners reviewed pertinent medical records, conducted an appropriate evaluation of the Veteran, and recorded examination findings as to the severity and the extent of the Veteran's left knee symptoms.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The examination reports, when read together, adequately addressed the Veteran's symptomatology, flare-ups, and additional limitations of motion and functional loss.    

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his TDIU and left knee disability claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the VLJ identified the issues to the Veteran and asked specific questions directed at identifying whether the Veteran met the criteria for TDIU and an increased rating.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), or otherwise identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.  

Higher Rating Prior to December 2, 2013

Laws and Regulations 

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2014).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2014).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991). 

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45 (2014).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Recurrent subluxation or lateral instability of the knee warrants a 10 percent evaluation for impairment to a slight degree, a 20 percent evaluation for impairment to a moderate degree, and a 30 percent evaluation for impairment to a severe degree.  38 C.F.R. § 4.71a, DC 5257 (2014).

Dislocation of semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint is rated under DC 5258.  The only rating under this DC is 20 percent.

Normal range of motion (ROM) of the knee is extension to 0 degrees and flexion to 140 degrees.  38 C.F.R. § 4.71a (2014).  

Limitation of flexion of a leg warrants a noncompensable evaluation if flexion is limited to 60 degrees, a 10 percent evaluation if flexion is limited to 45 degrees, a 20 percent evaluation if flexion is limited to 30 degrees, or a 30 percent evaluation if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260 (2014).

Limitation of extension of a leg warrants a noncompensable evaluation if extension is limited to 5 degrees, a 10 percent evaluation if extension is limited to 10 degrees, a 20 percent evaluation if extension is limited to 15 degrees, a 30 percent evaluation if extension is limited to 20 degrees, a 40 percent evaluation if extension is limited to 30 degrees, or a 50 percent evaluation if extension is limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261 (2014).

With respect to the knee, separate ratings may be assigned for limitation of extension, limitation of flexion and for instability, if indicated by the evidence.  VAOPGCPREC 23-97 (July 1, 1997), VAOGCPREC 9-2004 (September 17, 2004).

Furthermore, in any rating claim, "staged ratings" are for consideration.   Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Evidence and Analysis 

By way of background, a December 2013 rating decision granted service connection for left knee disability and assigned a 10 percent rating, effective July 15, 2009 to December 2, 2013.  In an October 2014 rating decision, the RO granted a separation 10 percent rating based on limitation of extension from October 6, 2009 to November 17, 2011.  A noncompensable rating for limitation of extension was assigned prior to October 6, 2009 and from November 18, 2011 to December 2, 2013.  On December 2, 2013, the Veteran had a total left knee replacement surgery.  A May 2014 rating decision assigned a temporary 100 percent rating based on convalescence, effective December 2, 2013.  An evaluation of 30 percent was assigned from February 1, 2015.  

The Veteran contends that he is entitled to a higher rating for his left knee disability and that he is entitled to a separate rating based on instability of his left knee.  

The Veteran is currently in receipt of a 10 percent rating for flexion of the left knee prior to December 2, 2013.  The September 2009 VA examination report noted left knee flexion to 65 degrees.  An October 2009 treatment record noted flexion to 95 to 100 degrees.  The January 2011 VA examination report noted flexion to 110 to 115 degrees.  An October 2011 treatment record stated that the Veteran had "good" but not "full" range of motion and an August 2013 treatment record noted that he had flexion to 100 to 105 degrees.  

At no point prior to December 2, 2013 has the Veteran's flexion been limited to 45 degrees or less, which is required for a compensable rating.  However, treatment records reveal "severe" pain on movement.  See February 2011, March 2011, and October 2011 treatment records.  The VA examination reports also note painful movement.  Thus, the Veteran's painful movement has been considered in the assigned 10 percent rating for limitation of flexion.  A rating in excess of 10 percent for limitation of flexion is not warranted.  The most limited range of motion testing in regards to flexion was 65 degrees in September 2009.  This does not warrant a rating in excess of 10 percent for flexion under diagnostic code 5260.  

The Veteran currently has a 10 percent rating for limitation of extension under diagnostic code 5261 from October 6, 2009 to November 17, 2011.  The RO assigned a noncompensable rating prior to October 6, 2009 and from November 18, 2011 to December 2, 2013.  A 10 percent rating requires extension limited to 10 degrees and a rating in excess of 10 percent requires extension limited to at least 15 degrees.  A VA examiner in September 2009 noted that the Veteran had extension to 0 degrees; however, an October 2009 treatment record noted that the Veteran was lacking 10 degrees of extension.  A January 2011 VA examination report then noted extension to 0 degrees.  A March 2011 record stated that the Veteran had extension limited by 10 degrees.  An August 2013 treatment record noted extension was lacking approximately 5 to 10 degrees.  

Moreover, the January 2011 VA examination report noted functional limitations regarding standing and walking.  The Veteran also had a visco-supplement injection in September 2010.  Thus, after consideration of the functional limitations of the knee, the Board finds that he is entitled to a separate 10 percent rating under diagnostic code 5261 for the entirety of the appeal prior to December 2, 2013.  A rating in excess of 10 percent for extension is not warranted as the Veteran's extension has not been limited to 15 degrees or more at any time prior to December 2, 2013, even with consideration of the functional impairments resulting from pain and other factors. 

The Veteran contends that he is entitled to a separate rating for instability of the left knee.  During the May 2015 hearing, the Veteran testified that he had instability on a biweekly basis prior to his December 2013 surgery and that he uses a cane when walking long distances.  The Veteran's wife submitted a lay statement in May 2015 describing the Veteran's knee instability.  The January 2011 VA examination report noted that there was objective evidence of instability of the knee and that the Veteran walked with a cane.  In light of this evidence, the Board finds that the Veteran is entitled to a separate 10 percent rating for instability (DC 5257) of the left knee prior to December 2, 2013.  A rating in excess of 10 percent for instability is not warranted as the evidence does not show instability that is moderate or severe.  During the Board hearing, the Veteran described feelings of instability on a biweekly basis, which is not reflective of moderate or severe instability.  The medical evidence of record also do not provide any evidence of moderate to severe instability specifically related to his left knee.  Moreover, although the Veteran was issued a cane, he stated that he utilizes the cane for long distances.  Accordingly, the preponderance of the evidence is against a finding of moderate or severe instability. 

The Board further finds that the Veteran does not have a medical diagnosis of ankylosis, impairment of the tibia or fibula, or genu recurvatum.  As such, a rating under diagnostic codes 5256, 5262, and 5263 are not warranted.  Moreover, diagnostic code 5259 does not provide for a higher rating than 10 percent.  

A higher rating is not warranted for dislocated cartilage with frequent episodes of locking, pain, and effusion.  Although small effusion was noted in a November 2011 VA treatment record, no effusion was noted in February 2011.  No effusion was present on examination in September 2009.  No locking or effusion was noted on the January 2011 VA examination report.  Moreover, any pertinent symptomatology has already been considered in the evaluation of a separation 10 percent rating for instability.  As such, a 20 percent rating under diagnostic 5258 is not warranted.    
      
In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the Veteran's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Veteran's service-connected left knee disability is manifested by signs and symptoms such as pain and limitation of motion.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. 32, 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Thus, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, including instability, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture as set out in the record.  

Entitlement to TDIU 

The Veteran contends that he is unemployable as a result of his service-connected disabilities.   

Although the Veteran submitted a claim for entitlement to TDIU in September 2010, his claim for a higher initial rating for left knee disability has been pending since July 15, 2009.  Thus, the appeal period for the TDIU claim begins July 15, 2009.  Rice v. Shinseki, 22 Vet. App. 447 (2009).   

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total if it is found that the Veteran is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R §§ 3.340, 3.34l, 4.16(a).  

The Board further notes that the fact that a Veteran is unemployed or has difficulty obtaining employment is insufficient, in and of itself, to establish unemployability. The relevant question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15).  In reaching such a determination, the central inquiry is "whether the [V]eteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) held that determination of whether a veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that it is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  

The Veteran is service-connected for several disabilities, to include right knee disability, left knee disability, left bicep disability, and scar of the left bicep.  

Even after consideration of the grant herein and the bilateral factor, the Veteran does not meet the schedular requirement prior to October 19, 2009.  From October 19, 2009 to December 1, 2010, the Veteran is assigned a temporary schedular 100 percent due to a total right knee replacement.   

The Veteran meets the schedular requirement of a combined 70 percent from December 1, 2010 to December 1, 2013.  In addition to a combined 70 percent rating, he must have at least one disability that is ratable at 40 percent or more pursuant to 38 C.F.R. § 4.16(a).  Disabilities affecting a single body system, such as orthopedic disabilities, are to be considered one disability pursuant to 38 C.F.R. § 4.16(a).  In light of the grant herein and the bilateral factor, the Veteran's right knee disability, left knee disability, and left bicep disability combine to at least a 40 percent rating and all his service-connected disabilities combine to a 70 percent rating or more.  

The Veteran is assigned a temporary schedular 100 percent due to convalescence from December 2, 2013.  He is then assigned a combined 70 percent rating from February 1, 2015.  

Additionally, the Board notes that the Veteran's last date of employment at his long-term employer was October 1, 2009.  See November 2010 response form from Veteran's employer.  Because the facts show that the Veteran was employed on a full-time basis prior to October 1, 2009, there is no entitlement under the law to the benefit sought prior to October 1, 2009.  Accordingly, the claim of entitlement to TDIU prior to October 1, 2009 must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet App 426 (1994); see also Faust; 38 C.F.R. § 4.16.

For the period from October 1, 2009 to October 18, 2009 where the Veteran is unemployed but does not meet the schedular requirements under 38 C.F.R. § 4.16(a), the Veteran's symptomatology is not sufficient to warrant the referral of extraschedular consideration under 38 C.F.R. § 4.16(b).  

As noted above, the Veteran is in receipt of a 100 percent schedular rating from October 19, 2009 and prior to December 1, 2010.  Thus, the pertinent timeframe regarding the Veteran's TDIU claim is from December 1, 2010, where he meets the schedular requirements set forth in 38 C.F.R. § 4.16(a).  

Although the Veteran left his long-term employment in October 1, 2009, the record reveals that he reported short periods of employment from January 2010 to February 2010, from May 2010 to August 2010, and an undetermined amount of time in 2011.  See Social Security Administration records and March 2014 IU form.  The evidence of record reveals that he was unable to maintain employment in 2010 due to his disabilities.  See Social Security Administration records.  There is no indication in the claims file that he was able to maintain any employment that may have been obtained in 2011.  Even though the record indicates that the Veteran may have worked sporadically for short periods of time during the appeal period, there is no indication that he has been able to secure and follow any such employment.  Thus, the Board does not find this employment to constitute gainful employment.      

The Veteran testified during his May 2015 hearing, that he is unable to work due to his service-connected disabilities.  He stated that he was trained as a respiratory therapist and that he is required to be on his feet for twelve hour shifts.  He further stated that the combination of his bilateral knee disabilities and his bicep disability prevent him from working as he can no longer complete the physical requirements of his trained profession.  He also stated that his bilateral knee disabilities prevent him from working in a sedentary position as he can no longer stand or sit for extended periods of time.  

An August 2010 VA examination report noted that the Veteran's service-connected left bicep disability prevents him from being able to perform CPR or intubation and unable to squeeze a bag effectively, which are skills required for his profession of 30 years.  A January 2011 VA examination report noted that the Veteran is unable to climb and squat due to his knee disabilities and that he has decreased grip of his left upper extremity due to his bicep disability.    

A February 2011 VA treatment record noted that the Veteran is unable to return to gainful employment because of bilateral knee pain.  A November 2012 letter from the Veteran's doctor stated that he is unable to perform his job as a respiratory therapist, in part, due to his left knee disability.  A December 2014 letter from the Veteran's doctor stated that it would be very difficult, if not "impossible," for the Veteran to return to gainful employment.  

Thus, in light of the Veteran's competent and credible statements regarding his limited ability to grasp items, stand, squat, and sit, the Board finds that the Veteran's service-connected disabilities impact his ability to secure and maintain substantially gainful employment.  Given the competent medical evidence indicating that the Veteran's service-connected disabilities impact his ability to work, the Board finds that the evidence of record shows that he is entitled to an award of a TDIU.  The Board assigns the award of TDIU effective December 1, 2010, the date the Veteran's convalescence period for his right knee ended.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013). 


ORDER

A rating in excess of 10 percent for left knee flexion prior to December 2, 2013 is denied.  

A 10 percent rating and no higher for left knee extension is warranted for the entirety of the appeal prior to December 2, 2013, subject to the applicable criteria governing the payment of monetary benefits. 

A separate 10 percent rating for left knee instability is warranted for the entirety of the appeal prior to December 2, 2013, subject to the applicable criteria governing the payment of monetary benefits. 

Effective December 1, 2010, the award for TDIU is granted, subject to the applicable criteria governing the payment of monetary benefits. 


REMAND

During the Board hearing, the Veteran testified that he still has instability of the left knee after surgery and that he has a VA follow-up appointment that may determine whether he needs additional surgery of the left knee.  In light of the state of the record, the Board finds that the Veteran should be afforded a contemporaneous VA examination to determine the current nature and severity of his left knee disability.  See Bell v. Derwinski, 2 Vet. App. 611 (1992); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).

As noted above, the Veteran had a total left knee replacement in December 2013.  A May 2014 rating decision assigned a temporary 100 percent rating based on convalescence from December 2, 2013 to February 1, 2015.  In a December 2014 statement, the Veteran disagreed with the convalescence period ending in February 2015 and requested an extension.  As the left knee increased rating claim on and after February 1, 2015 is remanded for a new VA examination, the RO must address this issue upon remand.  Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).      

Accordingly, the case is REMANDED for the following action:

1.  Obtain pertinent outstanding records of VA treatment, dated since December 2013.

2.  Afford the Veteran an additional opportunity to submit any other information that is not evidenced by the current record.  Associate any available records with the claims file.  

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of the nature, extent, and severity of his left knee disability.  He should be provided an appropriate amount of time to submit this lay evidence.

4.  Schedule the Veteran for an appropriate VA examination to determine the current nature, extent, and severity of his left disability.  The claims file should be made available to and reviewed by the examiner. 

The examiner should discuss the Veteran's range of motion and any functional impairment of the left knee, addressing weakened movement, excess fatigability, incoordination, instability, pain on movement, swelling, deformity, or atrophy of disuse.  

The examiner shall discuss the severity of the Veteran's left knee disability.  The examiner should state whether he has severe painful motion or weakness.  The examiner should also consider the Veteran's statements of instability of the left knee.    

A thorough explanation for the conclusions reached should be set forth. 

5.  Then readjudicate the appeal, to specifically include the Veteran's request for an extension of convalescence beyond February 1, 2015.  The Veteran must be furnished a Supplemental Statement of the Case.  The Veteran must be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.   

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


